Exhibit 21.1 Subsidiaries of the Registrant Subsidiary State or other jurisdiction of incorporation or organization missing subsidiary names NetREIT, Inc. Maryland NetREIT Casa Grande LP(Morena property) California NetREIT Palm Self Storage LP (Highland Court property, manager of NetREIT Highland, LLC) California NetREIT Garden Gateway LP California NetREIT Advisors, LLC Delaware NetREIT Dubose Model Home REIT, Inc. Maryland NetREIT Dubose Model Home REIT, LP Delaware Dubose Advisors, LLC Delaware Dubose Model Home Investors #201, LP California Dubose Model Home Investors #202, LP California NetREIT Yucca Valley, LLC(Retail) Delaware NetREIT National City Partners, LP (SD Port property) California NETREIT HIGHLAND, LLC (Highland Court property) Delaware NetREIT Presidio, LLC (Presidio property) Delaware NTR PROPERTY MANAGEMENT, INC. California NetREIT Union Terrace, LLC (Union Terrace property) Delaware NetREIT Centennial, LLC (Centennial property) Delaware NetREIT Arapahoe, LLC(Arapahoe property) Delaware NetREIT UTC, LLC(UTC property) Delaware NetREIT Bismarck, LLC(Bismarck property) Delaware NetREIT Fargo, LLC(Dakota Bank property refi 6/1/14) Delaware NetREIT Yucca Valley 2, LLC (Arby's TIest. 3/2016) Delaware NetREIT Model Homes, LLC Delaware NetREIT West Fargo, LLC (10th, 13th & Main properties) Delaware NetREIT H Court, LLC(Highland Court property) Delaware NetREIT Genesis, LLC(Genesis property) Delaware NetREIT Westminster, LLC (One Park Centre) Delaware NetREIT SC II, LLC (Shea Center) Delaware Dubose Model Home Investors #203 LP California
